      Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 1 of 14 PageID #: 1



 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
 MALKA KUMER; CHANA LIBA KUMER; MIRIAM
 ALMACKIES; CHAIM KAPLAN; RIVKA KAPLAN;
 BRIAN ERDSTEIN; KARENE ERDSTEIN; MA’AYAN                                Case No.
 ERDSTEIN; CHAYIM KUMER; NECHAMA KUMER;
 LAURIE RAPPEPPORT; MARGALIT RAPPEPORT;                                  COMPLAINT
 THEODORE (TED) GREENBERG; MOREEN
 GREENBERG; JARED SAUTER; DVORA CHANA
 KASZEMACHER; CHAYA KASZEMACHER                                          Jury trial demanded
 ALKAREIF; AVISHAI REUVANE; ELISHEVA ARON,
 YAIR MOR; and MIKIMI STEINBERG,

                                   Plaintiffs,

                           -against-

 HEZBOLLAH
 (a/k/a Hizbullah, Hezballah, Hizballah),

                                   Defendant.

 ------------------------------------------------------------------- X

        Plaintiffs, complaining of the Defendant, by their attorneys, The Berkman Law Office,

LLC, allege for their Complaint as follows:

                                             INTRODUCTION

        1.       This is an action pursuant to the Antiterrorism Act (“ATA”), 18 U.S.C. § 2333,

brought by American citizens harmed by or as the result of rockets and missiles fired by the

Hezbollah terrorist organization at civilians in Israel, in the summer of 2006.

                                              JURISDICTION

        2.       This Court has subject-matter jurisdiction over this action pursuant to 18 U.S.C. §

2333 and 28 U.S.C. § 1331.
      Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 2 of 14 PageID #: 2



        3.      This Court has personal jurisdiction over Hezbollah because Hezbollah’s conduct

in this case was intentionally directed at the United States, was intended by Hezbollah to harm the

United States, and did in fact cause harm to the United States. This Court also has personal

jurisdiction over Hezbollah because in the years prior to the 2006 rocket and missile attacks,

Hezbollah and its agents and co-conspirators transferred at least $50 million through the U.S.

banking system, which funds Hezbollah used to carry out those attacks.

                                           THE PARTIES

        4.      The plaintiffs are U.S. citizens who were harmed by or as the result of rocket and

missile attacks on northern Israel carried out by defendant Hezbollah between July 12 and August

14, 2006. The details of the attacks and of plaintiffs’ harm are set forth below.

        5.      The plaintiffs are all American citizens and civilians, who were harmed by the

terrorist rocket attacks.

        6.      Defendant Hezbollah is a terrorist organization headquartered in Lebanon and is a

“person” within the meaning of 18 U.S.C. § 2331.

                                     STATEMENT OF FACTS

                                              Hezbollah

        7.      Hezbollah was established in Lebanon circa 1982.

        8.      At all times Hezbollah is and was a radical Islamic terrorist organization which

views the State of Israel, the United States and other Western countries as its enemies.

        9.      Since its founding and until July 12, 2006 (and until the present day), Hezbollah

has been and remains, as a matter of official policy, extremely hostile to the United States and to

its closest ally in the Middle East, the State of Israel.
      Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 3 of 14 PageID #: 3



        10.     Since its founding and until July 12, 2006 (and until the present day), it has been

the continuous and official policy and goal of Hezbollah:

                a.   To weaken, harm and undermine the United States militarily, economically

                     and politically;

                b.   To bring about and cause the eradication of the State of Israel, the closest ally

                     of the United States in the Middle East, and its replacement with an Islamic

                     state; and

                c.   To bring about and cause the murder and/or expulsion of the Jewish residents

                     of the State of Israel.

        11.     Specifically, since its founding until July 12, 2006 (and until the present day), it has

been the continuous and official policy of Hezbollah to use terrorism (a) to intimidate and influence

the United States government and public and thereby to weaken, harm and undermine the United

States militarily, economically and politically and (b) to intimidate and influence the Israeli

government and public and thereby to bring about the eventual eradication of the State of Israel

and its replacement with an Islamic state and the murder and/or expulsion of the Jewish residents

of the State of Israel.

        12.     Since its founding until July 12, 2006 (and until the present day), Hezbollah has

carried out thousands of terrorist attacks against American and Israeli targets, in which hundreds

of innocent victims have been murdered and thousands more maimed.

        13.     At all times Hezbollah sought, as an official and publicly-stated policy and goal of

Hezbollah, to destroy the State of Israel and murder or expel its Jewish residents.

        14.     At all times Hezbollah sought, as an official and publicly-stated policy and goal of

Hezbollah, to ethnically cleanse the territory of the State of Israel of its Jewish population.
      Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 4 of 14 PageID #: 4



       15.      Since its founding and until July 12, 2006 (and until the present day), Hezbollah

has sought to achieve its goal of destroying the State of Israel and murdering or expelling its Jewish

residents through the use of terrorist attacks on Jewish civilians in Israel and elsewhere.

       16.      Since its founding and until July 12, 2006 (and until the present day), Hezbollah

carried out hundreds of terrorist attacks against Jewish civilians in Israel and elsewhere, which

have killed hundreds of innocent civilians and wounded hundreds more.

       17.      Since its founding and until July 12, 2006 (and until the present day), Hezbollah

has carried out hundreds of terrorist attacks against American targets which have killed hundreds

of U.S. citizens and wounded hundreds more.

       18.      The terrorist attacks committed by Hezbollah between 1982 and July 12, 2006,

included, inter alia, the following:

             a. The July 19, 1982, kidnapping of American University president David S. Dodge

                in Beirut.

             b. The April 18, 1983, car bomb attack on the United States Embassy in Beirut in

                which 63 people were killed.

             c. The October 23, 1983, truck bomb attack on the U.S. Marine barracks in Beirut in

                which 241 American military personnel were killed.

             d. The September 20, 1984, car bomb attack on the U.S. Embassy annex in Beirut in

                which two Americans and 22 others were killed.

             e. The March 16, 1984, kidnapping and murder of William Buckley, a CIA operative

                working at the U.S. Embassy in Beirut.

             f. The April 12, 1984, attack on a restaurant near the U.S. Air Force Base in Torrejon,

                Spain in which eighteen U.S. servicemen were killed and 83 people injured.
Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 5 of 14 PageID #: 5



    g. The December 4, 1984, terrorist hijacking of a Kuwait Airlines plane in which four

       passengers were murdered, including two Americans.

    h. The June 14, 1985, hijacking of TWA Flight 847 in which Robert Stethem, a U.S.

       Navy diver, was murdered. Other American passengers were held hostage before

       being released on June 30, 1985.

    i. The February 17, 1988, kidnapping and subsequent murder of U.S. Marine Col.

       William Higgins.

    j. The March 17, 1992, bombing of the Israeli Embassy in Buenos Aires that killed

       29 people and injured over 200.

    k. The July 18, 1994, bombing of the Jewish community center in Buenos Aires that

       killed 86 people and injured over 200.

    l. The November 28, 1995, bombardment of towns in northern Israel with missiles

       aimed at Jewish civilians.

    m. The March 30, 1996, bombardment of northern Israeli towns with 28 missiles. A

       week later, Hezbollah fired 16 additional missiles, injuring 36 Israelis.

    n. The August 19, 1997, bombardment of northern Israel with dozens of missiles

       aimed at Jewish civilians.

    o. The December 28, 1998, bombardment on northern Israel with dozens of missiles

       aimed at Jewish civilians.

    p. The May 17, 1999 bombardment on northern Israel with dozens of missiles aimed

       at Jewish civilians.

    q. The June 24, 1999, bombardment on northern Israel, killing 2 people.

    r. The April 9, 2002, launching of missiles into northern Israeli towns.
     Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 6 of 14 PageID #: 6



             s. The August 10, 2003, firing of shells that killed a 16-year-old Israeli boy and wound

                other Israelis.

       19.      The courts of the United States have published numerous decisions finding that

Hezbollah was responsible for carrying out terrorist attacks.

       20.      Hezbollah has been designated by the United States Government as a Specially

Designated Terrorist (“SDT”) continuously since 1995, as a Foreign Terrorist Organization

(“FTO”) continuously since 1997, and as a Specially Designated Global Terrorist (“SDGT”)

continuously since 2001.

                                  The Hezbollah Rocket Attacks

       21.      Between July 12, 2006 and August 14, 2006, Hezbollah fired thousands of rockets

and missiles at civilians in northern Israel (collectively hereinafter: “Hezbollah Rocket Attacks”).

       22.      The plaintiffs were injured by the Hezbollah Rocket Attacks, as detailed below.

       23.      In the summer of 2006, Malka Kumer was a 6-year-old living with her family in

the small town of Safed, in the Upper Galilee region of Israel. During that summer she experienced

hundreds of terrifying warning sirens followed by rocket strikes and explosions in, or within

hearing distance of, Safed. She experienced and vividly recalls that summer as being spent running

back and forth between the family home and a bomb shelter, always waiting in terror for the next

attack. Those events severely and permanently traumatized Malka, and led directly to serious

emotional problems that have afflicted her and disrupted her life ever since. The Hezbollah Rocket

Attacks caused Malka severe and lasting psychological and emotional harm.

       24.      Chana Liba Kumer, Malka’s sister, was a 5-year-old living in Safed with her family

in the summer of 2006. She, too, experienced and clearly recalls the sirens and explosions

throughout July and August and repeatedly racing to the bomb shelter along with crowds of
     Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 7 of 14 PageID #: 7



panicked neighbors. She asked her mother who was firing the rockets and why they wanted to kill

her, when she hadn’t done anything to them; she remembers her mother telling her that it was

“Hezbollah,” but being unable or unwilling to explain further. She experienced her friends and

their families leaving Safed for safer places after the rockets started falling, but her family being

forced to stay behind, financially unable to leave, and simply praying for protection. She

experienced being unable to go outside and play, staying indoors, at home or in a shelter, for over

month, and hearing the chilling sounds of the warning sirens and the detonation of rockets. Chana

Liba remembers not sleeping in her own room and bed during that period, as the family slept

together on mattresses in the safest part of the apartment; and that when the attacks came during

Shabbat meals, the entire family huddled together under the dining-room table for protection. All

those experiences severely and permanently traumatized her. The Hezbollah Rocket Attacks

caused Chana Liba Kumer severe and lasting psychological and emotional harm.

       25.     In the summer of 2006, Miriam Almackies was an 18-year-old living in Safed with

her three-month-old infant son. Her husband, an Israeli citizen, was away from home during the

Hezbollah Rocket Attacks, having been called up to perform military service. Alone with her baby

for the duration of the attacks, the 18-year-old Miriam lived in constant terror of death or serious

physical injury both for her infant and herself. As a result of the Hezbollah Rocket Attacks, Miriam

Almackies experienced horrific trauma, and suffered severe psychological and emotional injuries.

       26.     On July 13, 2006, plaintiff Chaim Kaplan was severely injured by a Hezbollah

rocket which landed in Safed next to his car. A second rocket struck the Kaplan family’s home,

narrowly missing Chaim’s wife, plaintiff Rivka Kaplan. As a result of these rocket attacks

plaintiffs Chaim and Rivka Kaplan suffered severe physical, psychological, and emotional injuries.

In separate civil actions against the Islamic Republic of Iran and North Korea, the U.S. District
     Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 8 of 14 PageID #: 8



Court for the District of Columbia found that Chaim Kaplan’s injuries entitle him to compensation

in the amount of $3 million and that Rivka Kaplan’s injuries entitle her to compensation in the

amount of $2.5 million. Kaplan v. Central Bank, Civ. No. 10-00483 (RCL) (“Kaplan”) at DE 65.

       27.     Plaintiffs Karen and Brian Erdstein resided in Safed at the time of the Hezbollah

Rocket Attacks. Numerous rockets landed near the family’s home. Karen was pregnant at the time

the attacks began and due to the ongoing strain, stress and anxiety, and the rocket explosions near

the Erdstein home she suffered a miscarriage and lost the baby. In the wake of the miscarriage,

Karen suffered from post-partum depression, damage to her immune system and has developed

other medical complications. Brian was greatly traumatized by the rocket attacks and the loss of

the baby. In addition, as a result of the rocket attacks and the collapse of tourism in Israel, Brian,

a licensed tour guide, lost all of his work and had extreme difficulties supporting his family. The

Erdsteins’ then-minor daughter, plaintiff Ma’ayan Erdstein suffered emotional and psychological

trauma from the Hezbollah Rocket Attacks. Ma’ayan was diagnosed with permanent and severe

emotional disorders and receives on-going psychiatric treatment and therapy. As a result of the

Hezbollah Rocket Attacks, Brian, Karene and Ma’ayan Erdstein suffered severe physical,

psychological, and emotional injuries. The Kaplan court found that the injuries suffered by Brian,

Karene and Ma’ayan Erdstein entitle them to compensation in the amounts, respectively, of $2.5

million, $3.5 million, and $1.5 million. Id. at DE 65.

       28.     Plaintiff Chayim Kumer, a resident of Safed, suffered a nervous breakdown and

was hospitalized as a result of the Hezbollah Rocket Attacks, which in turn caused severe harm to

his wife, plaintiff Nechama Kumer. As a result of the Hezbollah Rocket Attacks plaintiffs Chayim

Kumer and Nechama Kumer suffered severe psychological and emotional injuries. The Kaplan
     Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 9 of 14 PageID #: 9



court found that the injuries suffered by Chayim and Nechama Kumer entitle them to

compensation in the amounts, respectively, of $2 million and $2.5 million.

       29.     On July 13, 2006 at approximately 7:00 p.m. a rocket launched by Hezbollah landed

outside the home of plaintiffs Laurie Rappeport and her then-minor daughter Margalit in Safed.

The powerful explosion threw Margalit, who was playing outside on a wall, a distance into the air.

Laurie and Margalit suffered severe psychological trauma as a result of this rocket, and the carnage

and destruction that they witnessed from other rockets which fell near their home. Ultimately, they

fled the city. As a result of the Hezbollah Rocket Attacks Laurie and Margalit Rappeport suffered

severe psychological and emotional injuries. The Kaplan court found that the injuries suffered by

Laurie and Margalit Rappeport entitle them to compensation in the amounts, respectively, of $2.35

million and $1.5 million. Id. at DE 65.

       30.     In the summer of 2006, plaintiffs Theodore (Ted) Greenberg and Moreen

Greenberg were the proprietors of a business in Safed catering to tourists. The Hezbollah Rocket

Attacks caused a complete halt in tourism in northern Israel for several months during the peak

tourism season, which in turn caused the Greenbergs’ business to collapse, which caused them

severe emotional distress. Theodore was then compelled to move to Jerusalem to find work, while

Moreen remained behind in Safed. The couple also experienced suffered severe psychological

trauma as a result of the carnage and destruction that they witnessed. As a result of the Hezbollah

Rocket Attacks the Greenbergs suffered severe psychological and emotional injuries. The Kaplan

court found that the injuries suffered by Theodore and Moreen Greenberg entitle them to

compensation in the amount of $2.5 million each. Id. at DE 65.

       31.     In the summer of 2006, plaintiff Jared Sauter and his family lived in the town of

Rosh Pina in the Galilee, where they had been for several happy years. Shortly after the start of
    Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 10 of 14 PageID #: 10



the Hezbollah Rocket Attacks, with rockets raining down on Rosh Pina, Jared and his family fled

for their lives in terror to another city. They remained in the home of a relative for the duration of

the attacks, but found it too traumatic and frightening to return to live in Rosh Pina. Jared was

forced to relocate his family to a different city, and start over. As a result of the Hezbollah Rocket

Attacks, and the trauma and disruption he experienced, Jared Sauter suffered severe psychological

and emotional injuries. The Kaplan court found that the injuries suffered by Jared Sauter entitle

him to compensation in the amount of $1.5 million. Id. at DE 65.

       32.     In the summer of 2006, plaintiff Dvora Chana Kaszemacher was the proprietor of

an art gallery in the city of Safed (a business that caters almost exclusively to tourists). She was

also the wife of an elderly Holocaust survivor, and the mother of daughters also living in Safed.

The Hezbollah Rocket Attacks caused her severe anxiety and depression, which was exacerbated

by her concerns about her husband and daughters. Additionally, the attacks resulted in a complete

halt in tourism in northern Israel for several months during the peak tourism season, which in turn

caused plaintiff Dvora Chana Kaszemacher severe financial damage. As a result of the Hezbollah

Rocket Attacks, Dvora Chana Kaszemacher suffered severe psychological, emotional and

financial injuries. The Kaplan court found that the injuries suffered by Dvora Chana Kaszemacher

entitle her to compensation in the amount of $2,361,966.67. Id. at DE 65.

       33.     On July 13, 2008, a rocket launched by Hezbollah landed a few meters away from

plaintiff Chaya Kaszemacher Alkareif, in Safed causing her psychological and emotional damage.

As a result of this rocket attack, and her experience of being in Safed throughout the Hezbollah

Rocket Attacks, Chaya Kaszemacher Alkareif suffered severe psychological and emotional

damage. The Kaplan court found that the injuries suffered by Chaya Kaszemacher Alkareif entitle

her to compensation in the amount of $2.25 million. Id. at DE 65.
    Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 11 of 14 PageID #: 11



       34.     Plaintiffs Avishai Reuvane and Elisheva Aron were living together in Safed in the

summer of 2006. Several Hezbollah rockets fell on and severely damaged adjacent homes,

terrorizing them. On July 13, 2006, a rocket fired by Hezbollah struck their home and knocked

Avishai unconscious. The couple then fled Safed. As a result of these experiences Avishai Reuvane

and Elisheva Aron suffered severe physical, psychological and emotional injuries. The Kaplan

court found that the injuries suffered by Avishai Reuvane and Elisheva Aron entitle each of them

to compensation in the amount of $1.5 million. Id. at DE 65.

       35.     On July 19, 2006 the art gallery owned by plaintiff Yair Mor in Safed was directly

hit by a rocket launched by Hezbollah when he was on the premises. The business was completely

destroyed. Rockets also fell near his home in nearby Rosh Pina, and Yair and his family were

forced to flee the city for weeks. As a result of these events Yair Mor suffered severe psychological

and emotional injuries. The Kaplan court found that the injuries suffered by Yair Mor entitle him

to compensation in the amount of $850,000. Id. at DE 65.

       36.     In the summer of 2006, Mikimi Steinberg was living in a rooftop apartment in

Safed. When the Hezbollah Rocket Attacks began she was terrified that, given the position of her

apartment, she could easily be killed. She therefore fled her apartment for the duration of the

attacks. In her absence the apartment was indeed struck and severely damaged by a rocket. Many

of her possessions were also destroyed. These experiences caused Mikimi Steinberg severe

emotional and psychological injury. The Kaplan court found that the injuries suffered by Mikimi

Steinberg entitle her to compensation in the amount of $850,000. Id. at DE 65.
    Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 12 of 14 PageID #: 12



                       CLAIM FOR RELIEF
                  ON BEHALF OF ALL PLAINTIFFS
ACTION FOR INTERNATIONAL TERRORISM PURSUANT TO 18 U.S.C. § 2333(a)

       37.     The allegations set forth in the preceding paragraphs are incorporated by reference

as though fully set forth herein.

       38.     The actions of defendant Hezbollah constituted “acts of international terrorism” as

defined in 18 U.S.C. § 2331.

       39.     As required by § 2331, the actions of defendant Hezbollah constituted a violation

of numerous criminal laws of the United States including, without limitation, the criminal

provisions of 18 U.S.C. §§ 2332(c)(2) and 2332f.

       40.     As required by § 2331, Hezbollah’s actions were violent and dangerous to human

life by their nature and as evidenced by their consequences. At least 43 Israeli civilians were

murdered by the Hezbollah Rocket Attacks.

       41.     As required by § 2331, Hezbollah’s actions transcended national boundaries in

terms of the means by which they were accomplished, the persons they appeared intended to

intimidate or coerce, and the locales in which Hezbollah operates.

       42.     As required by § 2331(1)(B) Hezbollah’s actions were “intended ... to intimidate or

coerce a civilian population [or] to influence the policy of a government by intimidation or

coercion,” in that, since its founding and until July 12, 2006 (and until the present day), Hezbollah

has used terrorism against American and Israeli targets in an effort to coerce, intimidate and

influence the American and Israeli government and public, and thereby weaken and undermine the

United States and bring about the ultimate destruction of the State of Israel and the murder or

expulsion of the Jews in Israel.
    Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 13 of 14 PageID #: 13



       43.     The actions of defendant Hezbollah described herein therefore constitute “acts of

international terrorism” as defined in 18 U.S.C. §§ 2331 and 2333.

       44.     As a direct and proximate result of Hezbollah’s conduct the plaintiffs suffered the

injuries and harm described herein.

       45.     Defendant Hezbollah is therefore liable for all of plaintiffs’ damages in such sums

as may hereinafter be determined, to be trebled pursuant to 18 U.S.C. § 2333(a).

       46.     The conduct of Hezbollah was criminal in nature, outrageous, extreme, wanton,

willful, malicious, and constitutes a threat to the public warranting an award of punitive damages.

                                      PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray that this Court:

       (a)     Enter judgment against the defendant in favor of the plaintiffs for compensatory

               damages in an amount to be determined at trial, but for no less than $50 million, to

               be trebled pursuant to 18 U.S.C. § 2333;

       (b)     Enter judgment against the defendant in favor of the plaintiffs for punitive damages

               in an amount to be determined at trial;

       (c)     Enter judgment against defendant in favor of the plaintiffs for all costs sustained in

               connection with the prosecution of this action, including attorneys’ fees; and

       (d)     Grant such other and further relief as justice requires.
   Case 1:18-cv-07449 Document 1 Filed 12/31/18 Page 14 of 14 PageID #: 14




Dated: Brooklyn, New York
       December 31, 2018
                                   Yours,

                                   THE BERKMAN LAW OFFICE, LLC
                                   Attorneys for the Plaintiffs

                                   by:
                                         Robert J. Tolchin

                                   111 Livingston Street, Suite 1928
                                   Brooklyn, New York 11201
                                   (718) 855-3627
